Citation Nr: 0500613	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  98-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1944.  He died in February 1997, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and denied eligibility to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  In her notice of disagreement 
with the decision, the appellant expressly limited her appeal 
to the issue of entitlement to service connection for the 
cause of the veteran's death.  Accordingly, this is the only 
issue before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The appellant received what appears to be an adequate "duty 
to assist" letter in April 2003.  Supplemental statements of 
the case (SSOC) issued in November 2001 and July 2003 
provided her more specific details regarding the matter at 
hand.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

This case was previously before the Board in April 2004, when 
the Board directed that further development be accomplished 
in the form of a VA medical advisory opinion.  A VA physician 
rendered such an opinion in August 2004, and the physician's 
report (with opinion) is associated with the claims folder.  
Thus, the record has been supplemented with additional 
evidence that has not been reviewed by the RO since the most 
recent SSOC was issued in July 2003.  The appellant has not 
waived AOJ initial consideration of this evidence.  In fact, 
the appellant's representative, on her behalf, filed a 
December 2004 motion wherein the representative expressly 
moved that the Board "remand this case to the AOJ for review 
and adjudication of all evidence added to the record 
subsequent to [the] previous appellate certification."  In 
an attachment to the motion, the representative further 
stated:

On behalf of the appellant, I do not 
waive the right to have this case 
remanded to the AOJ for review of the new 
medical opinion.  Please remand this 
appeal to the AOJ for initial review of 
the evidence obtained by the Board.  I 
understand that a remand will likely 
substantially delay the appellant's 
receipt of a final Board decision.  

Under the Federal Circuit case cited above (DAV), the Board 
has no recourse but to remand the case for AOJ initial 
consideration of the additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should readjudicate the claim of 
service connection for the cause of the 
veteran's death in light of all evidence 
added to the record since the last 
previous review.  If it remains denied, 
the RO should provide the appellant and 
her representative an appropriate SSOC, 
and give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



